ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on January 11, 1972 (256 So.2d 548) reversing the judgments of the Criminal Court of Record for Dade County, Florida, in the above styled cause; and
*678Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed April 4, 1973 (277 So.2d 19) and mandate now lodged in this court, quashed this court’s judgment and remanded the cause with directions to reinstate the judgment of the trial court:
Now, therefore, It is Ordered that the mandate of this court issued in this cause on February 2, 1972 is withdrawn, the judgment of this court filed January 11, 1972 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the judgments of the trial court appealed herein are reinstated and affirmed. Costs allowed shall be taxed in the trial court (Rule 3.16, subd. b, F.A.R. 32 F.S.A.).